DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of Group I (Claims 1-16) in the reply filed on December 10, 2020 is acknowledged.
Applicant's election with traverse of Species A in the reply filed on December 10, 2020 is acknowledged. The traversal is on the ground(s) that claims 1-16 are generic to a species with one lead. The examiner agrees with the traversal; claims 1-16 have been therefore examined with respect to a lead arrangement with one lead.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-5, 9-10, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150297882 A1 to Barker et al, hereinafter referenced as Barker.
Regarding claim 1, Barker teaches: 
A lead arrangement, comprising: an electrical stimulation lead having a proximal portion, a distal portion, and a medial portion between the proximal portion and the distal portion (“a lead assembly for an electrical stimulation system includes a lead body having a distal end, a proximal end, a longitudinal length, and a circumference” [6], Fig. 1)
the electrical stimulation lead comprising a plurality of electrodes disposed along the distal portion of the electrical stimulation lead (“electrodes disposed along the distal end of the lead body” [6], Fig. 1)
a plurality of proximal terminals disposed along the proximal portion of the electrical stimulation lead, a plurality of medial terminals disposed along the medial portion of the electrical stimulation lead (“terminals disposed along the proximal end of the lead body.” [6], Fig. 1)
a plurality of first conductors extending along the electrical stimulation lead and electrically coupling some of the electrodes to the proximal terminals, and a plurality of second conductors extending along the electrical stimulation lead and electrically coupling some of the electrodes to the medial terminals (“conductors electrically coupling the terminals to the electrodes” [6], Fig. 1)
and an extension having a proximal portion and a distal portion, the extension comprising a plurality of extension terminals disposed along the proximal portion of the extension (“terminals disposed along the proximal end portion of the lead body” [8], Fig. 1)
and an extension connector disposed along the distal portion of the extension, the extension connector comprising a connector housing defining a central lumen configured to receive the medial portion of the electrical stimulation lead and a plurality of connector contacts disposed within the connector housing and along the central lumen (“The connector housing 228 also includes a plurality of connector contacts, such as connector contact 240” [48]; Fig. 2B). 

wherein an outer diameter of a first portion of the electrical stimulation lead distal to the medial terminals and proximal to the electrodes is larger than an outer diameter of a second portion of the electrical stimulation lead proximal to the medial terminals (“FIG. 13 is a schematic side view of another embodiment of a portion of a lead with lead anchoring units disposed between electrodes and with tapering outer diameter, according to the invention” [31]; “The lead attachment element 354 can have … varying lateral cross-section along its length...in at least some embodiments, the outer diameter of the lead body may be slightly larger than the diameter of the central lumen 356 so that the lead attachment element fits snugly on the lead body” [52-53], Fig. 3A)
wherein an inner diameter of a first portion of the central lumen distal to the connector contacts is larger than an inner diameter of a second portion of the central lumen proximal to the connector contacts to limit insertion of the electrical stimulation lead through the extension connector (See connector housing 228, Fig. 2B)

Regarding claim 2, Barker teaches wherein the extension connector further comprises a distal entrance element disposed within the housing and defining a distal-most portion of the central lumen having the larger inner diameter (“The connector housing 228 defines at least one port 230 into which terminals 210 of the elongated device 200 can be inserted, as shown by directional arrow 238.” [48], Fig. 2B). 

Regarding claim 3, Barker teaches wherein the extension connector further comprises a proximal entrance element disposed within the housing and defining a proximal-most portion of the central lumen (See Fig. 2B, above, which shows a proximal entrance element 103 entering port 226 of the housing of the connector 228).  

Regarding claim 4, Barker teaches wherein the extension connector further comprises a plurality of spacers, each spacer disposed between adjacent ones of the connector contacts (“The connector housing 228 also includes a plurality of connector contacts, such as connector contact 240” [48]). Fig. 2B further shows the spacers between contacts (see annotated, below). 

    PNG
    media_image1.png
    515
    418
    media_image1.png
    Greyscale

Regarding claim 5, Barker teaches wherein the electrical stimulation lead comprises a multi-lumen conductor guide disposed at least between the proximal terminals and the medial terminals, the multi-lumen conductor guide defining a plurality of conductor lumens disposed around the central lumen with each of the conductor lumens comprising a portion of one or more of the second conductors disposed therein (“conductor may be embedded in the non-conductive material of the lead body 106 or can be disposed in one or more lumens (not shown) extending along the lead body 106” [43]). 
Regarding claim 9, Barker teaches wherein the plurality of electrodes comprises at least twenty electrodes (“any suitable number of electrodes 834 can be provided in any suitable arrangement, including but not limited to two, four, eight, sixteen, or more electrodes” [108], Fig. 8A-8B)

Regarding claim 10, Barker teaches a system for electrical stimulation, the system comprising: the lead arrangement of claim 1; and a control module electrically coupleable to the electrical stimulation lead and the extension (“FIG. 2B is a schematic view of one embodiment of a lead extension configured and arranged to electrically couple the elongated device of FIG. 2A to the control module of FIG. 1, according to the invention” [14]l; See Fig. 2B, control module (102) and lead body (106)).

Regarding claim 16, Barker teaches a system for electrical stimulation, the system comprising: the electrical stimulation lead of claim 11 and a control module electrically coupleable to the electrical stimulation lead (“FIG. 2B is a schematic view of one embodiment of a lead extension configured and arranged to electrically couple the elongated device of FIG. 2A to the control module of FIG. 1, according to the invention” [14]; See Fig. 2B, control module (102) and lead body (106))

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claim 6-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Barker as applied to claim 1 above, and further in view of US 8831742 B2 to Pianca et al (hereinafter referenced as Pianca).
Regarding claim 6, Barker teaches the disposition of conductors between the medial terminals and electrodes, but does not teach a single layer, coiled arrangement. Pianca teaches wherein the first conductors and at least a portion of the second conductors are FIGS. 3A and 3B are schematic side views of two embodiments of a helical section 302 of the multi-lumen conductor guide 202. The helical section 302 can extend an entire length of the multi-lumen conductor guide 202, or extend along one or more portions thereof…individual conductor lumens 206 are [helically] twisted…around the central lumen” [36], Fig. 3A-B). 
Regarding claim 7, Barker teaches a lead arrangement, but does not teach a two layer, coiled arrangement. However, Pianca teaches wherein the conductors are disposed in a two layer, coiled arrangement (“the helical section 302 may include two or more layers of conductor lumens 206 disposed over the central lumen 204” [42], Fig. 3B)
Regarding claim 8, Barker teaches conductors disposed within the lead but does not teach a dual layer coiled arrangement. However, Pianca teaches wherein the two layer, coiled arrangement comprises a first layer and a second layer, wherein the first conductors are coiled in the first layer and the second conductors are coiled in the second layer (“the helical section 302 may include two or more layers of conductor lumens 206 disposed over the central lumen 204” and “the conductor lumens 206 are twisted such that individual conductor lumens form helical pathways around the central lumen” [46, 40], Fig. 3B). 
Regarding claim 15, Barker teaches at least twenty electrodes (“any suitable number of electrodes 834 can be provided in any suitable arrangement, including but not limited to two, four, eight, sixteen, or more electrodes [108], Fig. 8A-8B). However, Barker does not teach a two layer, coiled arrangement. Pianca teaches wherein the conductors are disposed in a two layer, coiled arrangement (“the helical section 302 may include two or more layers of conductor lumens 206 disposed over the central lumen 204” [42], Fig. 3B). 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the plurality of electrodes taught by Barker with the dual layer coiled arrangement taught by Pianca, as a coiled internal structure with multiple concentric layers would increase the lead’s ability to withstand loading forces during implantation. 


10.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Barker as applied to claim 1 above, and further in view of US 20180154139 A1 to Howard (hereinafter referenced Howard). 

Regarding claim 11, Barker teaches:
a lead body having a proximal portion and a straight distal portion ([6], Fig. 1)
a plurality of first electrodes disposed along the straight distal portion of the lead body ([6], Fig. 1)
a plurality of terminals disposed along the proximal portion of the lead body ([6], Fig. 1)
and a plurality of conductors extending along the electrical stimulation lead and electrically coupling some of the first and second electrodes to the terminals ([6], Fig. 1)
However, Barker does not state a bent distal portion. Howard, which discloses a system of spinal cord stimulation to relieve chronic pain and a distally curved stimulation lead, teaches: 
a bent distal portion along which a plurality of second electrodes are disposed (See curved lead in Fig. 5A-B and 6B). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the lead arrangement of Barker with the distally bent lead of Howard in order to avoid injury during lead insertion.


11.	Claim 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Barker as applied to claim 11 above, and further in view of US 20180185645 A1 to Vallejo et al (hereinafter Vallejo).

Regarding claim 12, Barker teaches a lead arrangement but does not teach its insertion configuration. Vallejo teaches wherein:
the electrical stimulation lead is configured for insertion into the epidural space of the spinal cord with the bent distal portion passing through a foramen and into position near a dorsal root or dorsal root ganglion (“…one or multiple signals with different frequencies, pulse widths, and or amplitudes may be programmed to activate one or multiple electrical contacts positioned in proximity to the targeted structure…[including] dorsal root ganglion, epidural, dorsal horn, dorsal columns)” [51], Fig. 2A). It would have been obvious to one of ordinary skill in the art at the effective filing date to combine the lead arrangement of Barker with the insertion configuration through a foramen as taught by Vallejo, in order to minimize risk of injury and off-target stimulation to the patient.

Regarding claim 13, Barker teaches a lead arrangement but does not teach the particular configuration for insertion into the epidural space. 
Vallejo teaches wherein:
the electrical stimulation lead is configured for insertion into the epidural space of the spinal cord (“The leads 40 are placed surgically or percutaneously in the epidural or subdural space of the cervical, lumbar or thoracic spinal cord of a patient” [58])
with the straight distal portion disposed along a midline of the spinal cord (“conceptually implantation locations of system 45, both in the central nervous system through a spinal cord implantation” [58]).
and the bent distal portion positioning at least one electrode over a dorsal horn, rootlet, or root of the spinal cord (“A curved introducer 52 may be utilized for implantation of the lead through the superior articular process and into the disk…” [60]).
It would have been obvious to one of ordinary skill in the art at the effective filing date to combine the lead arrangement of Barker with the midline implantation and epidural targeting as taught by Vallejo, in order to minimize risk of injury and off-target stimulation to the patient.


12.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Barker as applied to claim 13 above, and further in view of WO 2018102522 A1 to Sorensen et al (hereinafter Sorensen).

Regarding claim 14, Barker teaches the electrical stimulation lead upon which electrodes are disposed ([6]) but does not teach a second straight distal portion distal to the bent portion. Sorensen (which discloses a system for closing a fissure in an intervertebral disc), does teach the geometry of the lead with second straight distal portion distal to the bent distal portion (distal end .




Conclusion
13. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: JP 2016527055 and US 8688235 B1.


14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921.  The examiner can normally be reached on M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached at (571) 272-4697 on M-F 8:30-5:00 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.M.S./
Examiner, Art Unit 3792                                                                                                                                                                                                        


/GARY JACKSON/Supervisory Patent Examiner\
Art Unit 3792